DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 5, the claim depends upon claim 1 which establishes an extruder device and a molten material which is implicitly a first extruder and a first molten material.  Claim 5 then establishes “a first extruder device” and “a first molten material” rendering the claim indefinite.  It is unclear if the extruder device of claim 1 is the “first extruder device”.  It is unclear if the molten material of claim 1 is the “first molten material”.  Further the claim establishes a third extruder device and third molten material without positively establishes a second extruder device or second molten material.  It is unclear if two extruder devices and two 
Claims 6-8 depend upon claim 5 and are therefore also rejected.
With regards to claim 9, the claim depends upon claim 1 which establishes a head and a molten material which is implicitly a first head and a first molten material.  Claim 9 then establishes “a first head” and “a first molten material” rendering the claim indefinite.  It is unclear if the head of claim 9 is the same head first established in claim 1.  It is unclear if the first molten material of claim 9 is the same molten material as claim 1.  Applicant’s “first head” of claim 9 appears to be in fact a “second head” that is distinct from the previously established head; however, the use of the term “first” is ambiguous when it is not the first head established in the claims.
Claim 11 depends upon claim 10 and is therefore also rejected.
With regards to claim 12, the claim depends upon claim 1 which establishes an extruder device which is implicitly a first extruder device.  The claim then recites “a third extruder device” without positively setting forth a “second extruder device” rendering the claim indefinite.  It is unclear if claim 12 requires three extruder devices or two.  Additionally the claim recites that the third extruder supplies “a molten material” despite a molten material previously being established in claim 1.  It is unclear if the molten material of the “third extruder” is the same material established in claim 1.
Claim 13 depends upon claim 12 and is therefore also rejected.
With regards to claim 16, the claim depends upon claims 14 and 15 which establish “a molten material” in the method.  Claim 16 then establishes “a third molten material” without positively establishing a second molten material rendering the claim indefinite.  It is unclear whether claim 16 requires three molten materials or two.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mercer (PN 3281897).
With regards to claim 1, Mercer teaches an extrusion assembly (Fig. 1) comprising a head having an outer spline (2) and a concentric inner spline (1) that are rotatable in a first and second opposite direction (Fig. 1-3, col 3 ln 1-11) with the inner and outer spline defining a plenum there between through which resin is extruded.  Mercer teaches an extruder device (means for feeding plastic under pressure to a die) fluidly coupled to the head and configured to supply a pressurized plastic to chamber (3) (col 1 ln 57-71, col 3 ln 1-13).  Mercer teaches that the counter-rotation of the inner and outer spline form an overlapping braid (oppositely laid helices of reinforcement) from the plastic (Fig. 7, Fig. 9, col 3 ln 45-60). 
With regards to claims 2 and 3, Mercer teaches using angled flow channels (4, 5) on distal ends of mold components forming the inner and outer spline which are configured to distribute the plastic from the plenum (Fig. 1-3).
With regards to claim 4, Mercer teaches providing drive means for driving both the inner and outer spline (col 3 ln 1-11) which is interpreted to read upon providing an outer spline drive and an inner spline drive.  As the drive means causes the rotation of the inner and outer spline it is inherently operatively connected for rotating the inner and outer spline.
With regards to claim 14, Mercer teaches an extrusion method comprising providing a head having an outer spline (2) and a concentric inner spline (1) that are rotatable in a first and second opposite direction (Fig. 1-3, col 3 ln 1-11) with the inner and outer spline defining a plenum there between through which resin is extruded.  Mercer teaches an extruder device (means for feeding plastic under 
With regards to claim 17, Mercer teaches that the flow channels are angled relative to a central axis about which the splines rotate (Fig. 1-3).

Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by McHardy et al. (GB 1285607).
With regards to claims 1 and 14, McHardy teaches an extrusion assembly (Fig. 1) comprising a head having an outer spline (4) rotatable in a first direction and a concentric inner spline (1) rotatable in a second direction (contra rotated) (Fig. 1-4, pg 2 ln 1-37) with the inner and outer spline defining a plenum (7).  McHardy teaches an extrusion device fluidly connected to the head to supply resin to annular passage (10) (pg 2 ln 28-37).  McHardy teaches that the inner and outer spline are operable to form an overlapping braid (mesh or netting) (pg 2 ln 28-37) by extruding the molten plastic through flow channels in the distal ends of the splines.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hippelainen et al. (PN 6073657) in view of Mercer (PN 3281897).
With regards to claims 1 and 14, Hippelainen teaches an extrusion assembly (Abstract) comprising a head having a rotatable outer spline (3b) and a concentrically mounted rotatable inner spline (3a) in which the two are rotated in 
In a similar field of endeavor, Mercer teaches an extrusion assembly (Fig. 1) comprising a head having an outer spline (2) and a concentric inner spline (1) that are rotatable in a first and second opposite direction (Fig. 1-3, col 3 ln 1-11) with the inner and outer spline defining a plenum there between through which resin is extruded.  Mercer teaches an extruder device (means for feeding plastic under pressure to a die) fluidly coupled to the head and configured to supply a pressurized plastic to chamber (3) (col 1 ln 57-71, col 3 ln 1-13).  Mercer teaches that the counter-rotation of the inner and outer spline form an overlapping braid (oppositely laid helices of reinforcement) from the plastic (Fig. 7, Fig. 9, col 3 ln 45-60).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize the counter rotating passages discussed in Mercer as capable of imparting a particular diagonal orientation to molten materials in the device of Hippelainen as both relate to extruders with counter rotating adjacent die elements in which it is desired to impart orientation presenting a reasonable expectation of success, and doing so imparts an 
With regards to claims 2, 3 and 17, Hippelainen teaches that the rotors comprise channels on the surface (Fig. 3).  Mercer teaches using angled flow channels (4, 5) on distal ends of mold components forming the inner and outer spline which are configured to distribute the plastic from the plenum (Fig. 1-3).
With regards to claim 4, Hippelainen teaches and inner and outer spline drive operatively connected for rotating in opposite directions (Fig. 6, col 6 ln 32-63).
With regards to claims 5, 12 and 15, Hippelainen teaches an additional extruder or feed device to supply a material for forming an inner tube portion, Ei and an additional extruder or feed device to supply a material for forming an outer tube portion Eo (Fig. 11) with the outer tube portion being applied over the interior oriented portion to provide a sandwich configuration.
With regards to claims 6 and 13, Hippelainen teaches that the head is configured to form the inner tube, intermediate and outer tube portions substantially simultaneously (Fig. 11).
With regards to claims 7 and 16, Hippelainen teaches an outer deflector (outer stator 2) having a throughbore that receives the inner and outer splines in which the outer deflector receives the material that forms the outer tube portion (Fig. 11).
With regards to claims 8 and 18, Hippelainen teaches an inner deflector within a throughbore of the inner spline that receives the inner tube material (Fig. 11).
With regards to claims 19 and 20, Hippelainen teaches an extrusion assembly (Abstract) comprising a head having a rotatable outer spline (3b) and a concentrically mounted rotatable inner spline (3a) in which the two are rotated in opposite directions with a plenum there between for receiving a material (Fig. 6, 11, col 6 ln 32-63).  Hippelainen teaches an extruder device fluidly connected to the head and configured to supply material to the plenum (feeding devices such as feed screws or pumps supply elements 9 and 10, col 4 ln 44-58).  Hippelainen teaches that the counter rotating elements can provide a layer with a specific orientation such as a diagonal orientation (col 10 ln 42-62), but does not explicitly teach that the inner and outer spline are operable to form an overlapping braid from molten braid material.
In a similar field of endeavor, Mercer teaches an extrusion assembly (Fig. 1) comprising a head having an outer spline (2) and a concentric inner spline (1) that are rotatable in a first and second opposite direction (Fig. 1-3, col 3 ln 1-11) with the inner and outer spline defining a plenum there between through which resin is extruded.  Mercer teaches an extruder device (means for feeding plastic under pressure to a die) fluidly coupled to the head and configured to supply a pressurized plastic to chamber (3) (col 1 ln 57-71, col 3 ln 1-13).  Mercer teaches that the counter-rotation of the inner and outer spline form an overlapping braid (oppositely laid helices of reinforcement) from the plastic (Fig. 7, Fig. 9, col 3 ln 
Hippelainen teaches that the rotors comprise channels on the surface (Fig. 3).  Mercer teaches using angled flow channels (4, 5) on distal ends of mold components forming the inner and outer spline which are configured to distribute the plastic from the plenum (Fig. 1-3).
Hippelainen teaches an additional extruder or feed device to supply a material for forming an inner tube portion, Ei and an additional extruder or feed device to supply a material for forming an outer tube portion Eo (Fig. 11) with the outer tube portion being applied over the interior oriented portion to provide a sandwich configuration.



Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hippelainen et al. (PN 6073657) in view of Mercer (PN 3281897) as applied to claim 1 above, and further in view of Beidle (PN 2491152).
With regards to claim 9, Hippelainen in view of Mercer teaches an extrusion device to form an inner tube layer, an interior tube layer of particular orientation and an outer tube layer in a single head.  Hippelainen does not teach forming the inner or outer tube layers with an additional head.
In a similar field of endeavor of forming a multi-layer reinforced tubular product, Beidle teaches that a known arrangement for forming a plurality of layers is to provide each layer in succession to a device for forming a single layer over an initial layer (Fig. 1, Fig. 7).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize separate extrusion heads for each layer of a multilayer tube in the alternative to a single head forming multiple layers as doing so presents a simple substitution of known techniques for forming a multi-layer pipe presenting a reasonable expectation of success and yielding predictable results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742